Title: To Benjamin Franklin from Jean-Jacques Caffiéri, 9 December 1777
From: Caffiéri, Jean-Jacques
To: Franklin, Benjamin


Monsieur
De Paris ce 9 Decembre 1777
Je vous prie de recevoir mes complimens de l’heureux succés de l’armé Ameriquaine qui vient de remporter une victoire complette sur les anglois; je vous en félicite. Je désire que leurs conquêtes prosperent de jour en jour pour que les treize Provinces ûnie jouissent de la liberté et de la Paix qu’elles méritent à tous Egards.
Je prie M. votre petit fils d’accepter votre Portrait comme un gage de la venération qu’inspire vos rare Mérite. Je suis bien veritablement Monsieur Votre tres humble et tres obeïssant serviteur
Caffieri

Je réitaire mes prieres pour qu’on ne laisse poin copier se Portrait d’auqune fasons, s’il se trouve quels que personne qui désire l’avoir ils non ca sa dresser a moi.

 
Notation: Caffieri with a Burst [Bust] as a present. 9 Dec. 1777.
